Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                                  No. 04-15-00018-CR

                            Charles Anthony LHERAULT,
                                      Appellant

                                         v.
                                      The State
                                 The STATE of Texas,
                                       Appellee

              From the 175th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2013CR10281
                     Honorable Mary D. Roman, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

   In accordance with this court’s opinion of this date, the AFFIRM the trial court’s judgment.

   SIGNED September 30, 2015.


                                             _____________________________
                                             Jason Pulliam, Justice